 

Exhibit 10.3

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (this “Mutual Release”) is made as of March 7,
2019, by and among (i) Aceto Corporation, a New York corporation (“Parent”),
Rising Pharmaceuticals, Inc., a Delaware corporation (“Rising”), Acetris Health,
LLC, a Delaware limited liability company (“Purchaser I”), and Rising Health,
LLC, a Delaware limited liability company (“Purchaser II” and together with
Purchaser I, “Purchasers”; and Purchasers, together with Parent and Rising , the
“Parent Parties”); and (ii) Shore Pharma LLC, a New Jersey limited liability
company, Cedar Pharma LLC (f/k/a Citron Pharma LLC), a New Jersey limited
liability company, Aster Pharma LLC (f/k/a Lucid Pharma LLC), a New Jersey
limited liability company, Citgen Pharma Holding LLC, a New Jersey limited
liability company, Gensource Pharma LLC, a Delaware limited liability company,
SS Pharma LLC, a New Jersey limited liability company, Pharma Reach LLC, a New
Jersey limited liability company, Citgen Realty LLC, a New Jersey limited
liability company, Sudha Kavuru, an individual, Vimal Kavuru, in his capacity as
an individual and in his capacity as Agent (“Kavuru”), and Subha Sri
Thogarchedu, an individual (collectively, the “Released Sellers”; and the
Released Sellers collectively with the Parent Parties, the “Parties”, and each
individually, a “Party”).

 

RECITALS

 

WHEREAS, certain of the Parent Parties and certain of the Released Sellers are
parties to a Product Purchase Agreement, dated as of November 2, 2016 (as
amended, the “Product Purchase Agreement”; capitalized terms used but not
defined in this Mutual Release shall have the meanings given to such terms in
the Product Purchase Agreement, unless otherwise specified), pursuant to which,
among other things, such Released Sellers, directly or indirectly, sold certain
assets to Purchasers, and Purchasers assumed certain related liabilities;

 

WHEREAS, certain of the Parent Parties, certain of the Released Sellers and
certain other parties are parties to the Signing Agreements and Ancillary
Agreements (collectively with the Product Purchase Agreement, the “Transaction
Agreements”), pursuant to the terms of the Product Purchase Agreement;

 

WHEREAS, on February 19, 2019, the Parent Parties commenced voluntary petitions
for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§
101, et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court for
the District of New Jersey (the “Bankruptcy Court”), where such bankruptcy cases
are administered under Case No. 19-13448 (the “Bankruptcy Case”);

 

WHEREAS, on or about the date hereof, Rising and Purchasers (together with
Rising, the “Rising Sellers”), Parent, and Shore Suven Pharma, Inc., a Delaware
corporation (the “Rising Buyer”), have entered into an Asset Purchase Agreement
(the “Rising Purchase Agreement”), pursuant to which, among other things, the
Rising Sellers have agreed to sell certain assets to the Rising Buyer, and the
Rising Buyer has agreed to assume certain liabilities of the Rising Sellers
(Buyer’s consummation of such transaction pursuant to the terms and conditions
set forth in the Rising Purchase Agreement or otherwise in connection with the
bankruptcy auction process, and pursuant to Section 363 of the Bankruptcy Code,
the “Closing”);

 

   

 

 

WHEREAS, in addition to the mutual releases contained herein, as consideration
for (a) the Rising Buyer’s agreement that the Rising Purchase Agreement serve as
a “stalking horse” in connection with a sale pursuant to Section 363 of the
Bankruptcy Code, (b) an upfront reduction of the Deferred Payment Amount, and
the interest due thereon, in the amount of $18,500,000 by the Released Sellers,
which will be accounted for by way of (i) a $500,000 reduction of the past due
interest owed on the Deferred Payment Amount (the “Interest Credit”) and (ii) a
$18,000,000 reduction of the Deferred Payment Amount (the “Release-Related DPA
Reduction”), and (c) a full release of the claims against the Parent Parties as
set forth in this Mutual Release, (1) the Rising Sellers will provide the
Break-Up Fee and Expense Reimbursement to the Rising Buyer in accordance with
the terms described in the Rising Purchase Agreement and (2) the Parent Parties
will provide a full release of the claims against the Released Sellers as set
forth in this Mutual Release;

 

WHEREAS, the Released Sellers that are party to the Product Purchase Agreement
were, or are presently, affiliates of the Rising Buyer, and the Purchasers under
the Product Purchase Agreement were, and are presently, affiliates of Rising and
Parent;

 

WHEREAS, the Rising Sellers and certain of the Released Sellers are in
discussions regarding certain disputes and/or potential disputes in respect of
each of such Parties’ rights and obligations under the Product Purchase
Agreement; and

 

WHEREAS, the Parties wish to enter into this Mutual Release, to assure that,
except as provided herein, all claims, demands, liabilities, damages,
obligations, actions, or causes of action of any kind between the Parties are
fully and finally discharged, released, and resolved, without any admission of
wrongdoing, guilt, liability, obligation or otherwise.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

1.Mutual Release.

 

a.Effective as of the Effective Date and only if the Effective Date occurs, and
to the fullest extent permitted by Law, each of the Parent Parties, on behalf of
itself and any Person or entity claiming by, through or under it, including
their respective subsidiaries, affiliates, predecessors, successors, and
assigns, and all of their respective directors, managers, officers, agents,
advisors, and representatives (collectively, the “Parent Releasing Parties”)
hereby irrevocably and unconditionally releases and forever discharges each
Released Seller, including their respective subsidiaries, affiliates,
predecessors, successors, and assigns, and each of its respective past, present,
and future officers, directors, security holders, partners, agents,
representatives, employees, advisors, attorneys, and all Persons acting by,
through, for, under, or in concert with any of the foregoing (collectively, the
“Released Seller Parties”), from any and all Proceedings, damages, costs,
expenses, demands, debts, liabilities and obligations, whether known or unknown,
primary or secondary, direct or indirect, and whether or not accrued (“Claims”),
which any Parent Releasing Party now has or ever had from the beginning of time
up to and including the Effective Date against any of the Released Seller
Parties, arising from any acts or omissions, state of facts or circumstances, or
events which occurred, existed or were suffered to exist from the beginning of
time through and including the Effective Date, in each case, other than: (i) all
rights and obligations of the Rising Buyer under the Rising Purchase Agreement
or any Ancillary Document (as defined in the Rising Purchase Agreement); (ii)
Claims arising from any criminal or administrative Proceeding brought by or in
the right of any Governmental Authority, including, without limitation, any
violation, or alleged violation, of Competition Laws (except for the “TAA
Matter” as defined in the indemnification notices sent by one or more Parent
Parties pursuant to the Product Purchase Agreement, which TAA Matter shall be a
Parent Released Claim that is released by this Mutual Release); and (iii) this
Mutual Release (collectively, the “Parent Released Claims”). Notwithstanding the
foregoing, nothing in this paragraph shall inhibit the Parent Parties from
asserting any defenses or set-off rights to claims asserted by the Released
Seller Parties with respect to Claims released hereunder, which defenses and
set-off rights are expressly preserved.

 

 -2- 

 

 

b.Each Parent Party hereby irrevocably covenants, from and after the Effective
Date, to refrain from asserting any claim or demand, or commencing, instituting
or causing to be commenced, any Proceeding against any of the Released Seller
Parties based upon, arising from or relating to any Parent Released Claim or any
Claim described in Section 1.a(ii), subject only to the terms of this Mutual
Release.

 

c.Effective as of the Effective Date and only if the Effective Date occurs, each
of the Released Seller Parties (collectively, the “Releasing Seller Parties”)
hereby irrevocably and unconditionally releases and forever discharges each
Parent Releasing Party (collectively, the “Released Parent Parties”), from any
and all Claims, which any Releasing Seller Parties now has or ever had from the
beginning of time up to and including the Effective Date against any of the
Released Parent Parties, arising from any acts or omissions, state of facts or
circumstances, or events which occurred, existed or were suffered to exist from
the beginning of time through and including the Effective Date, in each case,
other than: (i) all rights and obligations of each Released Seller Party under
the Rising Purchase Agreement or any Ancillary Document (as defined in the
Rising Purchase Agreement); (ii) all rights and obligations of a Parent Party
for payment to any Released Seller in respect of (A) the Deferred Payment Amount
(less the Release-Related DPA Reduction and, if credited towards Purchase Price
(as defined in the Rising Purchase Agreement) upon Closing (as defined in the
Rising Purchase Agreement), the Deferred Payment Reduction (as defined in the
Rising Purchase Agreement), (B) interest in respect of the Deferred Payment
Amount (less the Interest Credit and, if credited towards Purchase Price (as
defined in the Rising Purchase Agreement) upon Closing (as defined in the Rising
Purchase Agreement), the amount of the Seller Credit (as defined in the Rising
Purchase Agreement) allocable to such interest payment), (C) if an Alternative
Transaction (as defined in the Rising Purchase Agreement) is consummated or upon
the occurrence of the events described in Section 1.f(y)(iii) (1) Earn-Out
Payments (unless the Earn-Out Products are acquired by the Rising Buyer upon
Closing), and (2) the Administration Services Agreement, and (D) the Equity
Consideration; (iii) in the case of Kavuru, any rights and obligations of each
Parent Party to provide coverage and indemnification to Kavuru pursuant to any
director and officer insurance or indemnification obligations in respect of his
position as a director or an officer of any Parent Party, in each case, as in
effect on the date hereof; and (iv) this Mutual Release (collectively, the
“Seller Released Claims”). Notwithstanding the foregoing, nothing in this
paragraph shall inhibit the Released Sellers from asserting any defenses or
set-off rights to claims asserted by the Released Parent Parties with respect to
Claims released hereunder, which defenses and set-off rights are expressly
preserved. The interest accrual on the Deferred Payment Amount shall be
calculated only on the outstanding amounts after giving effect to the reductions
described herein and in the Rising Purchase Agreement.

 

 -3- 

 

 

d.Each Released Seller hereby irrevocably covenants, from and after the
Effective Date, to refrain from asserting any claim or demand, or commencing,
instituting or causing to be commenced, any Proceeding against any of the
Released Parent Parties based upon, arising from or relating to any Seller
Released Claims.

 

e.Notwithstanding anything in this Mutual Release to the contrary, if any
Released Seller Party or Released Parent Party is found by a court of competent
jurisdiction in a final non-appealable order to have breached this Mutual
Release, then this Mutual Release shall thereupon, without further action,
notice or deed, be void ab initio with respect to such Released Seller Party or
Released Parent Party.

 

f.The “Effective Date” shall mean the later of (x) the date on which the
Bankruptcy Court approves this Mutual Release by Final Order (as defined in the
Rising Purchase Agreement) and (y) the earliest of: (i) the Closing (as defined
in the Rising Purchase Agreement); (ii) consummation of an Alternative
Transaction (as defined in the Rising Purchase Agreement) in accordance with
Section 8.1(h) of the Rising Purchase Agreement; or (iii) if (A) all of the
conditions set forth in Sections 7.1 and 7.2 of the Rising Purchase Agreement to
the Rising Sellers’ obligations thereunder are satisfied (other than those
conditions that by their nature are to be satisfied at such Closing, provided,
that such conditions would have been satisfied assuming such Closing were to
occur), (B) the Rising Buyer has irrevocably confirmed in writing to the Rising
Sellers that (1) all of the conditions set forth in Sections 7.1 and 7.3 of the
Rising Purchase Agreement to the Rising Buyer’s obligations thereunder have been
satisfied or waived (other than those conditions that by their nature are to be
satisfied or waived at such Closing, provided, that such conditions would have
been satisfied or waived assuming such Closing were to occur), and (2) it is
ready, willing and able to take the actions within its control to consummate
such Closing in accordance with the Rising Purchase Agreement, without further
condition, and (C) the Rising Sellers fail to consummate such Closing, on the
terms and subject to the conditions set forth in the Rising Purchase Agreement,
within three (3) Business Days following receipt of the written confirmation by
the Rising Buyer required by clause (iii)(B) of this Section 1.f. If the Rising
Purchase Agreement shall have terminated in accordance with its terms before the
occurrence of the Effective Date or any of the Rising Sellers shall have
commenced an action for specific performance pursuant to Article VIII of the
Rising Purchase Agreement, then this Mutual Release shall, thereon, without
further action, notice or deed, terminate and be void ab initio.

 

 -4- 

 

 

g.General Release.   Subject only to the terms of this Mutual Release, the
Parties and each of them, agree to and hereby does release and discharge the
Parent Released Parties and the Seller Released Parties (as the case may be)
from the Claims in Section 1(a) and Section 1(c), which are based on acts or
omissions occurring up to and including the Effective Date.  The Parties
understand and expressly agree that all rights under Section 1542 of the
California Civil Code, if any, are hereby expressly waived. That Section reads
as follows:

 

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

 

The waiver of Section 1542 provided by this Section 1(f) is an essential term of
this Mutual Release without which the settlement would not have been reached.

 

2.Disclaimer of Reliance. In executing the releases set forth in Section 1
above, the Parties intend this instrument to be effective as a full and final
accord and satisfaction of the Parent Released Claims and the Seller Released
Claims. Each Party expressly warrants and represents that no promise or
agreement that is not expressed in this Mutual Release has been made to such
Party as an inducement to execute this Mutual Release and each Party expressly
disclaims reliance upon any statement or representation of any Person or entity
released hereby other than those expressly stated in this Mutual Release. In
entering into this Mutual Release, the Parties each expressly disclaim and waive
any reliance on any written or oral representations, other than those expressly
stated herein.

 

3.Miscellaneous.

 

a.Representations and Warranties. Each Party hereby represents and warrants to
the other Parties that (i) such Party has had the opportunity to review this
Mutual Release with counsel, (ii) such Party has been fully advised as to the
terms herein and fully appreciates and understands such terms, (iii) such Party
has all requisite power and authority to execute and deliver this and to perform
his, her or its obligations hereunder, except, with respect to the Parent
Parties, such power and authority is subject to approval of the Bankruptcy Court
by Final Order (as defined in the Rising Purchase Agreement), and (iv) this
Mutual Release has been duly and validly executed and delivered by such Party
and, assuming the valid execution and delivery by the other Parties, constitutes
a valid and binding agreement of such Party enforceable against such Party in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to creditors’ rights generally and subject to general principles
of equity (except, with respect to the Parent Parties, subject to approval of
the Bankruptcy Court by Final Order (as defined in the Rising Purchase
Agreement)).

 

 -5- 

 

 

b.No Admission of Liability. The execution of this Mutual Release and the
fulfillment of its terms is a compromise of disputed claims and is not to be
construed as, and does not constitute, an admission of liability or wrongdoing
or responsibility on the part of any Party, and the material purpose of the
actions taken hereunder are solely for the purpose of avoiding the expense and
time of litigation.

 

c.Amendment. No provision or term hereof may be amended, supplemented, or
otherwise modified except by an instrument in writing, specifying the same, duly
executed by each of the Parties.

 

d.Assigns. The Parties shall not assign any rights or obligations hereunder
without the written consent of all other Parties.

 

e.Heading References. The heading references herein are for convenience purposes
only, do not constitute a part of this Mutual Release, and shall not be deemed
to limit or affect any of the provisions hereof.

 

f.Severability. Should any portion of this Mutual Release be held invalid by
operation of law or by a court with proper jurisdiction, the remaining portion
of this Mutual Release shall be given full force and effect and shall not in any
way be affected thereby.

 

g.Entire Agreement. This Mutual Release, the Rising Purchase Agreement and the
Transaction Agreements represent the entire understanding and agreement among
the Parties with respect to the subject matter hereof, and supersede all prior
agreements, if any, among them with respect thereto. In the event of any
conflict or inconsistency between the provisions of this Mutual Release and the
provisions of the Product Purchase Agreement, the provisions of this Mutual
Release shall control.

 

h.Counterparts. This Mutual Release may be executed in one or more counterparts
(including by facsimile or electronic .pdf submission), each of which shall be
deemed an original, and all of which shall constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered (by telecopy, portable document format (.pdf)
or otherwise) to the other Parties, it being understood that all Parties need
not sign the same counterpart.

 

i.Governing Law. This Mutual Release shall be construed and enforced in
accordance with the laws of the State of New York, without regard to any
conflict of laws provisions thereof that would result in the application of the
laws of any other jurisdiction.

 

j.Submission to Jurisdiction. Each Party hereto hereby irrevocably and
unconditionally: (i) consents and submits for itself and its property in any
Proceeding based upon, arising out of, or related to this Mutual Release or its
negotiation, execution, performance, non-performance, interpretation,
termination, construction or the transactions contemplated hereby, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the Bankruptcy Court; (ii) consents that any such Proceeding may
be brought in such court, and waives any objection that it may now or hereafter
have to the venue of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (iii) agrees that service of process in any such Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any Party at its, his
or her address set forth in Section 3(o) of this Mutual Release; and (iv) agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by Law. Each of the Parties also agrees that any final,
non-appealable judgment against a Party in connection with any Proceeding
arising out of or relating to this Mutual Release may be enforced in any court
of competent jurisdiction, either within or outside of the United States.

 

 -6- 

 

 

k.WAIVER OF JURY TRIAL: TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY PROCEEDING BASED
UPON, ARISING OUT OF, OR RELATED TO THIS MUTUAL RELEASE, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS MUTUAL RELEASE. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS MUTUAL RELEASE, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THE PARTIES ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS MUTUAL RELEASE AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTIES FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS MUTUAL
RELEASE OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS MUTUAL RELEASE MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

l.Waiver. Any provision hereof may be waived only by written instrument making
specific reference to this Mutual Release signed by the Party against whom
enforcement of any such waiver is sought. The waiver by any Party hereto of a
breach of any provision of this Mutual Release shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any Party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 

 -7- 

 

 

m.Interpretation. Whenever the words “include”, “includes” or “including” are
used in this Mutual Release, they shall be deemed to be followed by the words
“without limitation.” References to sections are to sections in this Mutual
Release and in each case include references to all subsections under the
referenced section. The words “hereof,” “herein” and “hereunder” and words of
similar import shall refer to all applicable provisions of this Mutual Release
and not to any particular provision. This Mutual Release is the result of
negotiation and, accordingly, no presumption or burden of proof will arise with
respect to any ambiguity or question of intent concerning this Mutual Release
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Mutual Release. Words denoting the singular tense or person shall
include the plural and vice versa and references to the masculine gender shall,
where the context permits, include the feminine and/or neuter genders and vice
versa.

 

n.Third Party Beneficiaries. Except for the Released Parent Parties and the
Released Seller Parties who are not signatories hereto, each of whom shall be an
express intended third party beneficiary hereof, there are no third party
beneficiaries, express or implied, of this Mutual Release.

 

o.Notices. All notices or other communications hereunder shall be deemed to have
been duly given and effective upon delivery if in writing and if served by
personal delivery upon the Party for whom it is intended, if delivered by
registered or certified mail, return receipt requested, or by a national courier
service, or if sent by facsimile or electronic mail; provided, that the
facsimile or electronic mail is promptly confirmed by telephone confirmation
thereof or followed by one of the other foregoing permitted means of notice
(other than facsimile or electronic mail), to the Person at the address set
forth below, or such other address as may be designated in writing hereafter, in
the same manner, by such Person:

 

If to any Parent Party:

 

Aceto Corporation

4 Tri Harbor Ct.

Port Washington, NY 11050

Attn: Steven S. Rogers, Chief Legal Officer

Facsimile No.: (516) 478-9857

Email: srogers@aceto.com

 

with a copy to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attn: Steven E. Siesser, Esq.

Facsimile No.: (973) 597-2507

Email: ssiesser@lowenstein.com

 

If to any Released Seller:

 

Vimal Kavuru, Agent

[   ]

 

with a copy to (which shall not constitute notice):

 

Reed Smith LLP

599 Lexington Avenue

Attention: Niket Rele, Esq.

E-mail: nrele@reedsmith.com

 

[Remainder of page intentionally left blank. Signatures follow.]

 

 -8- 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Mutual Release
effective as of the Effective Date.

 

ACETO CORPORATION         By:  /s/ William C. Kennally, III                     
Name: William C. Kennally, III     Title: Chief Executive Officer and President
        RISING PHARMACEUTICALS, INC.         By: /s/ William C. Kennally, III  
  Name: William C. Kennally, III     Title: Chief Executive Officer        
ACETRIS HEALTH, LLC         By: /s/ William C. Kennally, III     Name: William
C. Kennally, III     Title: Chief Executive Officer         RISING HEALTH, LLC  
      By: /s/ William C. Kennally, III     Name: William C. Kennally, III    
Title: Chief Executive Officer  

 

[Signature page to Mutual Release]

 

   

 

 

sHORE PHARMA LLC         By: /s/ Vimal Kavuru     Name: Vimal Kavuru     Title:
Sole Member         Cedar Pharma LLC         By: /s/ Vimal Kavuru     Name:
Vimal Kavuru     Title: Manager and CEO         Aster pharma LLC         By: /s/
Vimal Kavuru     Name: Vimal Kavuru     Title: Manager and CEO         CITGEN
PHARMA HOLDING LLC         By: /s/ Vimal Kavuru     Name: Vimal Kavuru    
Title: Manager         GENSOURCE PHARMA LLC         By: /s/ Vimal Kavuru    
Name: Vimal Kavuru     Title: Manager         SS PHARMA LLC         By: /s/
Subha Sri Thogarchedu     Name: Subha Sri Thogarchedu     Title: Sole Member  

[Signature page to Mutual Release]



   

 

 

PHARMA REACH LLC         By: /s/ Subha Sri Thogarchedu     Name: Subha Sri
Thogarchedu     Title: Sole Member         CITGEN PHARMA LLC         By: /s/
Vimal Kavuru     Name: Vimal Kavuru     Title: Manager  

 

/s/ Sudha Kavuru   Sudha Kavuru, individually       /s/ Vimal Kavuru   Vimal
Kavuru, individually       /s/ Subha Sri Thogarchedu   Subha Sri Thogarchedu,
individually  

 

[Signature page to Mutual Release]

 



   

